            Case 1:19-cv-00324-TJK Document 8 Filed 03/01/19 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

DR. JEROME CORSI,

               Plaintiff,

       v.                                                   Case No. 1:19-cv-00324

ROGER STONE,

            Defendant.
___________________________________________/

                       MOTION FOR ADMISSION OF ROBERT BUSCHEL

       Defendant Roger Stone moves for the admission and appearance of attorney Robert C.

Buschel pro hac vice in the above-entitled action. This motion is supported by the Declaration of

Robert Buschel, filed herewith. As set forth in Mr. Buschel’s declaration, he is admitted and an

active member in good standing the following courts and bars: the Florida Bar, California Bar,

the U.S. District Court for the Southern and Middle Districts of Florida. the U.S. District Court

for the Northern District of California, the U.S. District Court for the Central District of

California.   This motion is supported and signed by L. Peter Farkas, Esq. an active and

sponsoring member of the Bar of this Court.

       Dated this 28th day of February, 2019.


                                              Respectfully submitted,

                                              __/s/ L. Peter Farkas_______

                                              L. Peter Farkas
                                              (DDC Bar No. 52944)
                                              Halloran Farkas + Kittila, LLP
                                              1101 30th Street, NW
                                              Suite 500
                                              Washington, DC 20007
                                              (202) 559-1700
                                              PF@hfk.law
           Case 1:19-cv-00324-TJK Document 8 Filed 03/01/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2019, I electronically filed the foregoing with the Clerk

of Court using CM/ECF. I also certify that the foregoing document is being served this day on all

counsel of record or pro se parties identified on the attached service list in the manner specified,

either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

authorized manner for those counsel or parties who are not authorized to receive electronically

Notice of Electronic filing.


                                      _____/s/ L. Peter Farkas__________________
                                      L. Peter Farkas
